Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 

 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Election/Restriction
Claims 15-20 remain withdrawn from consideration as being directed to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-14 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
This rejection is based on undue experimentation associated with a determination of the metes and bounds of the invention.

There are eight factors considered by the Federal Circuit in the determination of undue experimentation, In re Wands, 8 USPQ2d 1400 (1988).  These factors are:  the nature of the invention, the breadth of the claims, the state of the prior art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence of absence of working examples, the relative skill of those in the art, and the quantity of experimentation necessary.  The examiner will discuss these factors as they apply to the instant invention.
The claimed invention is directed to a composition including at least one “type” of metal oxide nanoparticles containing a perovskite “type” oxide in combination with a “zeolite-type” compound. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of the claims can be used as claimed and whether the claims meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to the instant claims, it is believed that undue experimentation would be required because:
The quantity of experimentation necessary is great since the claims are extremely broad and thus read on materials that should not be within the scope of the terminology “zeolite-type”.  There are numerous and myriad metal oxides, mesoporous materials containing metals, any kind of ordered porous material, hierarchical zeolites, basic zeolites or those with a variety of atomic substitutions, MOFs and NZMSs with completely different characteristics and functionality neither contemplated nor disclosed by applicant that fall within the scope of this generic terminology. The specification clearly indicates a number of materials such as “alminoarsenate salts” and “germanates” and “molybdenum phosphate” that do not even appear to be molecular sieves.  The claims are further broadened with respect to the presence of the many possible permutations of “catalytic substances”, “solid acid”, generic nanoparticles, metal oxide nanoparticles, metal sulfides and innumerable other undefined materials that may be imparted into the zeolite-type material.  The recitation of “catalytic function” or “functional” body are also generic in that the functionality is not recited.  The recitation of the features of the channels defining “enlarged portions” in no way further limits the zeolite identity, as nearly every zeolite (and any other porous ordered type material) inherently possess interconnecting channels that define larger pores within the regular microporous arrangement.
As a result, each of these components, recited in the further absence of effective amounts, results in an exponential number of potential species within the broad genus 
 There is no direction or guidance presented for a catalyst containing the zeolite type material in any potential included framework form and in any amount. The specification only discloses a limited number of specific zeolite framework materials in combination with the metal oxide nanoparticles
 There is an absence of working examples concerning the many possible materials within the scope of this broadly claimed material.
The examples are all limited to specific metal oxide nanoparticles.  Apparently a limited number of framework types such as faujasite are obtained as product through the zeolitization of mesoporous starting materials MCM-41 and SBA-15.
In light of the above factors, it is seen that the quantity of experimentation required of a person having ordinary skill in the art would be undue in the absence of further guidance, as the number of possible species within the claim terminology would present the artisan with myriad different compositions, and such would result in an excessive amount of experimentation to determine the scope of the instantly claimed composition.
.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are indefinite with respect to the terminology “zeolite-type”.  Generally the use of the term “type” renders the actual meaning of a modified material indefinite Under normal circumstances, the word “type” with respect to a zeolite would be 
Clearly the further use of the word “type” after perovskite and prior to “metal oxide nanoparticles” also renders the scope of these claims undiscernible and thus indefinite.  The addition of the word “type” effectively extends the scope of the claims so as to render them indefinite since it is unclear what “type” is intended to convey.  The addition of the word “type” to an otherwise definite expression renders the definite 
	A number of dependent claims recite limitations such as “ratio of the average particle” or “average diameter”, “ average inner diameter” and so forth, that all lack precise and literal antecedent basis in the claims from which they depend.  However, the examiner is construing these terms as having an implicit antecedent basis in that, for example, a channel must have a diameter and particles must have a particle size.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-14 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US Patent No. 11,161,101. Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The instantly claimed material recites “enlarged pore portion” whereas the patented claims recite “enlarged diameter portion”.  This is a matter of mere semantics as the same structure, namely a zeolite framework, is being claimed.  The instant claims recite a nanoparticulate perovskite, which is considered within the scope of the “fine metal .
The patented claims recite a catalyst structure as compared to the instant claim recitation of a structural body.  These materials are not patentably distinct in that the artisan knows that any zeolite or related ordered structure is both a porous structure composed of the channels and pores formed by the lattice components, and this is a three-dimensional material that can be considered to be a “structural body”.  
Claims 1, 3-14 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/698,468 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The copending claims recite metal oxide nanoparticles, whereas the instant claims recite nanoparticles having perovskite metal oxide component.  Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth.
The copending claims recite a structured catalyst as compared to the instant claim recitation of a structural body.  These materials are not patentably distinct in that the artisan knows that any zeolite or related ordered structure is both a porous structure composed of the channels and pores formed by the lattice components, and this is a three-dimensional material that can be considered to be a “structural body”.  
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-14 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/698,496  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The instant claims recite a nanoparticulate perovskite, which is considered within the scope of the nanoparticulate catalytic substances of the copending claims.  Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth.
The copending claims recite a structured catalyst as compared to the instant claim recitation of a structural body.  These materials are not patentably distinct in that the artisan knows that any zeolite or related ordered structure is both a porous structure composed of the channels and pores formed by the lattice components, and this is a three-dimensional material that can be considered to be a “structural body”.  The claimed catalytic materials are clearly representative of the same materials being .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-14 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/698,558  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. The copending claims recite metal oxide nanoparticles which are considered to embrace any metal oxides, including the perovskite metal oxides of the instant claims. The instant claims recite a nanoparticulate perovskite, which is considered within the scope of the nanoparticulate catalytic substances of the copending claims.  Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth.
The copending claims recite a structured catalyst as compared to the instant claim recitation of a structural body.  These materials are not patentably distinct in that the artisan knows that any zeolite or related ordered structure is both a porous structure composed of the channels and pores formed by the lattice components, and this is a three-dimensional material that can be considered to be a “structural body”.  
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The provisional rejection of claims 1 and 3-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/698,545   (reference application) is hereby withdrawn in view of the abandonment of the copending application.
Claims 1, 3-14 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/698,579  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. The copending claims recite “a catalytic substance”, and copending claim 4 makes it clear that these comprise metal oxides, which embrace any metal oxide including the herein claimed perovskites. Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth.
The copending claims recite a structured catalyst as compared to the instant claim recitation of a structural body.  These materials are not patentably distinct in that 
        The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-14 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/698,567  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. The independent copending claim recites only a photocatalytic substance, whereas the instant claims require perovskite metal oxide nanoparticles. The copending claims further define the photocatalyst as metal oxides, which are considered to embrace any metal oxides, including the perovskite metal oxides of the instant claims. The instant claims recite a nanoparticulate perovskite, which is considered within the scope of the metal oxides of the copending claims.  Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth.

The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-14 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/698,602  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. The instant claims recite nanoparticles comprising perovskite, whereas the copending claims recite metal oxides comprised of a perovskite oxide, which materials are clearly substantially similar materials.  The copending claims recite a structured catalyst as compared to the instant claim recitation of a structural body.  These materials are not patentably distinct in that the artisan knows that any zeolite or related ordered structure is both a porous structure composed of the channels and pores formed by the lattice components, and this is a three-dimensional material .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-14 and 21  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/698,527 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The copending claimed material is a structured catalyst whereas the instant claims recite a structural body.  However, a zeolite “structured” catalyst is present in three dimensions and can be considered a “body” formed from the cage structures in those dimensions.  The production methods are identical, and although not recited in all claims, the zeolites must inherently contain the catalyst material within the formed pores and channels.
Claim 9 indicates that the copending catalyst is comprised of metal oxide nanoparticles, whereas the instant claims require perovskite metal oxide nanoparticles. The copending recitation of metal oxide nanoparticles is considered to embrace any metal oxides, including the perovskite metal oxides of the instant claims. The instant claims recite a nanoparticulate perovskite, which is considered within the scope of the metal oxides of the copending claims.  Furthermore, the Hyman reference US .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-14 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/698,636  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.
The copending claims recite metal nanoparticles, defined as oxides by the copending specification, which are considered to embrace any metal oxides, including the perovskite metal oxides of the instant claims. The instant claims recite a nanoparticulate perovskite, which is considered within the scope of the metal oxides of the copending claims.  Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-14 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-15 and 21 of copending Application No. 16/698,670  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  
The copending claims recite metal nanoparticles, defined as oxides by the copending specification, which are considered to embrace any metal oxides, including the perovskite metal oxides of the instant claims. The instant claims recite a nanoparticulate perovskite, which is considered within the scope of the metal oxides of the copending claims.  Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth.
The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-14 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-16 and 21 of copending Application No. 16/698,679  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. 
The copending claims recite “functional substance” defined metal oxide nanoparticles which are considered to embrace any metal oxides, including the perovskite metal oxides of the instant claims. The instant claims recite a nanoparticulate perovskite, which is considered within the scope of the nanoparticulate metal oxides of the copending claims.  Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth.
 .  The herein claimed materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0137516  to Kegnaes et al. in view of US 2014/0303266 to Hyman.
Kegnaes et al. disclose a catalyst composition comprising a support material based on an ordered mesoporous hybrid silicate material, which is essentially equivalent to a “zeolite-type” material comprised of channels in two or three directions which intersect and form larger pores.  The structural organization as set forth in the instant claim is met by most any highly crystalline material with zeolitic organization which can be evidenced by the Hyman et al. reference and the Newsam et al. reference.  Accordingly, the average particle sizes of nanoparticles, channels and pores of the zeolite, will be substantially the same as claimed as they are dictated by the identity of the selected zeolite.  The Kegnaes et al. reference indicates that metal oxide particles are incorporated into the zeolite material and encapsulated by the framework of the zeolite by forming mesopores with carbon coated metal nanoparticles.  Then the carbon is removed, the metal resides in the pores of the zeolite type material and the nanoparticles are distributed homogeneously through the zeolite structure. This distribution will result in the presence of these particles in all of the channels and pores of the support material. Note that paragraph [0064] of Kegnaes et al. equates metal nanoparticles with metal oxide nanoparticles.  The zeolite type material may have the structure of MFI, FAU, BEA and so forth, which also supports the finding that these materials will have the pore and channel structural organization set forth in the instant claims. 
The Kegnaes et al. reference differs primarily from the instant claims in the failure to identify the nanoparticulate material as a perovskite.  Hyman is relied upon to 
See particularly paragraphs [0060]-[0062] of Kegnaes.

Insofar as the claims indicating the particle sizes of the nanoparticles and that the average particle size of the nanoparticles is greater than an average diameter of the channels, less than or equal to the enlarged pore portions, such would have been obvious to the artisan as the catalytic substances are first incorporated into the mesopore space and then the final structure will be more microporous and thus entrap the nanoparticles.  As the final structure of the material of the reference is comparable with the structure of the instant intended zeolite frameworks, the ordinarily skilled artisan would certainly have the expectation that the size of the particles must then be smaller than, equal to, or slightly larger than the pores and channels depending on whether they are loosely held or form from the metal salt into particles that are wedged into smaller channels.  The size of the plurality of pores of the zeolite structure will also be dictated by the selected zeolite, and will thus not be distinct from the instantly disclosed FAU, MFI and BEA zeolites, which are obtained from MCM-41 and SBA-1, for example. Moreover, as the nanoparticles overlap in size with those claimed herein, and the dimensions of the channels and pores of the reference are also commensurate with .

Claims 1, 3-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0303266 to Hyman, also published as WO 2013/057319.
Hyman disclose a catalyst composition structurally similar to in the instantly claimed material.  The reference teaches zeolitic catalyst supports, comprised of a 
The Hyman document discloses that a number of catalytically active metals and metal compounds may be used alone or in combination and are thus considered representative of the perovskite-type oxide of the instant claims.
Although the instant claims differ from the reference in that perovskites are not the required metal nanoparticulate material, but may be selected from a group of catalytic materials, the skilled artisan desirous of conducting a reaction that normally employs perovskite catalysts would not find it unobvious to select this species for encapsulation by the zeolite, particularly in view of the Hyman disclosure specifying perovskite components, paragraph [0061].  With respect to the specific amounts of these metal clusters, it is considered that as one needs to employ a catalytically effective amount, but not incur excessively large commercial cost, the artisan desirous of producing a catalyst in accordance with this reference will clearly be able to use routine experimentation to arrive at the effective amount of catalytic metals to employ to create the desired functional material.  The reference indicates that IWI is a technique 
With respect to the claims reciting an additional different catalyst present on the surface of the support, this limitations is almost certainly achieved also by the reference disclosure, because residual amounts of metal ions would be expected to site on ion-exchange locations or available sites on the surface of the zeolite during hydrothermal 
See particularly paragraph [0021] – page 8 and the figures of Hyman.

Response to Arguments
Applicant's arguments filed December 6, 2021 have been fully considered but they are not persuasive to the extent set forth hereinabove.
With respect to the rejection over Hyman et al. ,the applicant argues that the reference does not teach channels…and enlarged pore portion with differing diameter from the other pores.  This is not convincing because the reference encapsulates the active catalyst within the structure of the zeolite prior to interconversion to trap the material within a given zeolite.  Applicant indicates that the cages are not expanded by particles not in the zeolite.  The examiner fails to grasp the significance of this point.  The zeolite being impregnated will contain channels, pores of at least one dimension, and enlarged pores formed by the connections between these openings as this is the essential character of a zeolite structure.  Even if the framework is converted to another framework type, the solid acid will still be within the structure, i.e. within all of the pores irrespective of size, as well as the channels.  Applicant indicates that the solid acid is also not embedded therein.  The examiner considers that the oxide nanoparticle is present in the enlarged pore portion of the conventional starting zeolite.  Applicant all conventional zeolites have smaller pores, channels, and enlarged pore portions, precisely because they are molecular sieves. Even after zeolitic conversion, the expectation is that the particles are distributed within all of the interior of the zeolite.  Certainly the interconversion will also cause the particle size to somewhat exceed the pore and channel diameters as well, and the catalytic substances will be trapped within the structure of the zeolite. The reference specifies 
a faujasite product.  An image of a FAU type zeolite from the online Database of Zeolite:
    PNG
    media_image1.png
    780
    799
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    451
    425
    media_image2.png
    Greyscale




With respect to the rejection over Kegnaes et al. in view of Hyman et al., the applicant argues that the reference is clearly distinct from the instant catalyst in that the not remain within the zeolite after template removal (applicant indicates that they will flow out of the zeolite).  This line of reasoning is not convincing.  When the mesopores within the zeolite-type structure are formed as carbon-coated nanoparticles, the carbon is burned out of the structure, but the metal nanoparticles remain within the enlarged mesopores.  Figure 2B shows this result clearly.  In the Kegnaes et al. process a single zeolite crystal, which conventional material will already have small pores, channels and enlarged pores, will be further defined with mesopores that are connected with the micropores [0018].  As a result, the zeolite-type crystal of the reference will have interconnected micropores, enlarged pore portions, channels and mesopores created by the carbon template, wherein metal oxide nanoparticles reside.  The zeolite starting material for the reference is TS-1, an MFI analog, as embraced by the instant claims.  The structure of this starting material taken from the online Database of Zeolite Structures is set forth herein below.  It is apparent that the MFI material, even prior to incorporating mesopores connected with the pores and channels, contains an enlarged pore portion.  The incorporation of mesopores by Kegnaes simple introduces further enlarged pores and channels within the MFI structure.

    PNG
    media_image3.png
    645
    800
    media_image3.png
    Greyscale



Applicant has requested that the obviousness-type double patenting rejections be held in abeyance.

In view of the foregoing, the rejections stand.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional documents are somewhat cumulative to those applied hereinabove.  Of particular interest, the Hyman reference is concerned with precipitating active catalyst particles within the internal pore structure provided by the framework of a zeolite.
The Do et al. document discloses nanoclusters found within the mesopore walls of SBA-15.  This document is also very similar to the applied documents in the disclosure of zeolite nanoclusters (solid acid nanoparticles) sited inside the mesopore channels of an SBA-15 mesoporous material very similar to MCM-41 and SBA-1.
The Newsome article provided by applicant is also very relevant in showing that the pore and channel organization of many zeolite and zeolite “type” materials is essentially the same organization being claimed in the instant application.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732